— In two claims to recover damages for personal injuries, which were tried jointly the claimants appeal from two judgments (one as to each of them) of the Court of Claims (Lengyel, J.), both dated May 29, 1986, which dismissed their respective claims after a joint trial of both claims on the issue of liability.
Ordered that the judgments are affirmed, with one bill of costs.
This case arises out of a motor vehicle accident. The van driven by the claimant Bair, in which the claimant Hoffman was a passenger, struck the rear of a truck of the New York State Thruway Authority. The truck, which was engaged in pothole repair in the area of the left lane of the New York State Thruway, south of the Tappen Zee Bridge, exhibited a huge blinking arrow at the time of the accident. We conclude that the finding of the Court of Claims that the accident occurred solely as a result of the negligence of the van operator was amply supported by the evidence. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.